772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TED JOHNSON, PETITIONER,v.BENEFITS REVIEW BOARD AND DIRECTOR, OFFICE OF WORKER'SCOMPENSATION PROGRAMS, RESPONDENT.
NO. 85-3429
United States Court of Appeals, Sixth Circuit.
8/21/85

Ben.Rev.Bd.
PETITION FOR REVIEW DISMISSED
ORDER
BEFORE:  MERRITT, MARTIN and CONTIE, Circuit Judges.


1
This matter is before the court upon consideration of petitioner's response to this Court's show cause order and respondent's motion to dismiss for lack of jurisdiction.


2
The decision and order of the Benefits Review Board denying petitioner's black lung benefits was filed on March 29, 1985.  Pursuant to 30 U.S.C. Sec. 932(a) and 33 U.S.C. Sec. 921(c), petitioner's petition for review was due to have been filed in this Court within sixty days, i.e., Tuesday, May 28, 1985.  The petition filed on May 31, 1985 was three days late.  This Court is without jurisdiction to entertain the petition for review.  Pittston Stevedoring Corp. v. Dellaventura, 544 F.2d 35 (2nd Cir. 1976), aff'd sub nom.  Northeast Marine Terminal Co., Inc. v. Caputo, 432 U.S. 249 (1977); Bevins v. Director, Office of Worker's Compensation, 683 F.2d 139, 142 (6th Cir. 1982).  Additionally, this Court is without jurisdiction to enlarge the time for filing the petition for review.  Rule 15(a) and 26(b), Federal Rules of Appellate Procedure.


3
It is ORDERED that the motion to dismiss be and hereby is granted and the petition for review dismissed.